Citation Nr: 0415397	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the RO.  

(The matter of entitlement to a TDIU is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will appropriately notify the veteran and his 
representative if further action is required on his part.)  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
deficiencies in most areas due to symptoms such as impaired 
impulse control and an inability to establish and maintain 
effective relationships; the veteran is not shown to suffer 
from manifestations consistent with those reflect of total 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for the assignment of no more than a 70 percent 
disability rating for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.130 
including Diagnostic Code 9411 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  By virtue of the May 2003 
Statement of the Case (SOC), the appellant has been given 
notice of the criteria for an increased rating claim.  

The Board also notes an evidence development letter dated in 
the July 2002 letter in which the veteran was advised of type 
of information or evidence need to substantiate his claim, 
and of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  In addition, the RO 
advised the veteran to identify any other evidence or 
information in support of his claim.

In a written brief dated in August 2003, the veteran's 
accredited representative asserted that the RO failed to 
issue appropriate VCAA notice to the veteran prior to the 
initial adjudication of his claim.  However, the Board notes 
that the veteran's claim for an increased rating was received 
in May 2002, a notice letter was issued in July 2002, and his 
claim was subsequently denied by the RO in the March 2003 
rating decision.  Thus, the Board finds that appropriate VCAA 
notice was give to the veteran prior to the first RO 
adjudication of his claim.

It also appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Therefore, in the light of the favorable action taken 
hereinbelow, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


Analysis

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
disorder is more severe than is contemplated by the 
50 percent rating currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology more closely approximates the rating 
criteria supporting the assignment of a 70 percent evaluation 
under 38 C.F.R. § 4.130, DC 9411.  

In essence, the Board concludes that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to such symptoms as impaired impulse control, and an 
inability to establish and maintain effective relationships.

In this regard, the Board notes the report of a VA 
psychological examination conducted in February 2003.  In 
that report, it was noted that the veteran was experiencing 
difficulty controlling his anger and that he had a history of 
domestic violence against his wife in the past.  It was also 
noted that he had difficulty trusting people and did not have 
any close friends.  

The examiner found that he was experiencing some emotional 
blunting in his relationships and experienced a mild-to-
moderate degree of impairment in flexibility and efficiency 
in an occupational setting.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, which is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

The Board believes the findings noted in his February 2003 VA 
examination to be consistent with those noted in VA treatment 
records dated throughout 2002.  For example, the Board notes 
a February 2002 psychiatry follow-up note in which it was 
noted that the veteran was socially isolative and withdrawn, 
and that he had little to do with people outside of his work 
and home.  

The examiner concluded that the veteran was significantly and 
substantially disabled as a result of his PTSD and secondary 
depression.  

The Board notes that similar findings were noted in clinical 
notes dated in May 2002, July 2002, October 2002, and January 
2003.  In addition, in the October 2002 clinical note, it was 
noted that the veteran was experiencing difficulties in his 
marriage due to his isolative nature.  

In view of the foregoing, the Board concludes that the 
veteran's PTSD is shown to be manifested by manifestations 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to such symptoms as impaired impulse control, and an 
inability to establish and maintain effective relationships.  
Thus, the Board finds that the veteran's PTSD has met the 
criteria for a 70 percent evaluation.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating than for a 50 percent rating under 
the new criteria.  38 C.F.R. § 4.7.  

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD.  However, 
repeated VA examination has shown him to be oriented to time, 
place, and person, and that there is no evidence that he ever 
experienced any hallucinations or delusions.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he has 
remained married.  There is also no indication that he 
experiences problems with personal hygiene, or that he has 
displayed an inability to perform the activities of daily 
living.  

Although the veteran has a history of domestic violence 
against his wife, his medical records reveal that no recent 
incidents of violence have occurred, and that no examiner has 
ever found the veteran to be a persistent danger to himself 
or others.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran's PTSD has been manifested 
by symptoms such as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  
Therefore, the evidence also does not support the assignment 
of a 100 percent rating under DC 9411.  

In summary, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 70 
percent evaluation.  38 C.F.R. § 4.7.  



ORDER

An increased evaluation of 70 percent for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of VA monetary awards.  



REMAND

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, recent evidence reveals that the veteran is 
unemployed, and that he was found by the Social Security 
Administration to be unable to work due to "anxiety related 
disorders".  

Specifically, it was determined that the veteran's symptoms 
of PTSD and dysthymic disorder were severe enough to preclude 
the performance of even simple routine work activities.  

In addition, in a VA clinical note dated in January 2003, a 
VA examiner indicated that the veteran was completely 
disabled as a result of his PTSD and secondary depression.  

In light of these findings, the Board finds that the issue of 
entitlement to a total compensation rating based on 
individual unemployability (TDIU) should be considered.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2003).  

The veteran's service-connected PTSD, found herein to be 70 
percent disabling, satisfies the percentage rating standards 
for individual unemployability benefits.  However, in order 
to receive a total disability rating under § 4.16(a), the RO 
must determine that veteran's PTSD renders him unemployable 
without regard to any impairment caused by nonservice-
connected disabilities.  

Therefore, the Board believes that the RO should arrange for 
the veteran to undergo another VA examination to specifically 
address whether or not his service-connected PTSD, and solely 
that disorder, prevents him from securing and maintaining 
substantially gainful employment consistent with his work and 
educational background.  

In addition, the RO must, with regard to this issue, ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran or obtaining any additional medical or 
other evidence, as deemed appropriate.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating the TDIU 
claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) who have 
treated him for PTSD since the February 
2003 VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner should furnish an opinion as 
to whether or not the veteran's service-
connected PTSD, and solely this 
disability, prevents him from securing 
and maintaining substantially gainful 
employment consistent with work and 
educational background.  All clinical 
findings should be reported in detail.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim of TDIU.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



